Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered September 14, 1995, convicting him of murder in the second degree, robbery in the first degree, robbery in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that the prosecutor failed to lay a proper foundation before cross-examining the defendant’s alibi witness, and that the court failed to give a related jury instruction, are unpreserved for appellate review (see, People v Lazarini, 270 AD2d 361; People v Douglas, 248 AD2d 550). In any event, a sufficient foundation was laid for the cross-*489examination of the witness and the court properly instructed the jury (see, People v Dawson, 50 NY2d 311).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Santucci, Florio and Schmidt, JJ., concur.